DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the application received 7/8/2019.
2.	Claims 1-16 are pending in the application. Claims 1, 6, and 12 are independent claims.



Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite collecting data from a device, annotating the data and sending the data to a device.
The limitations of collecting data of a device, annotating the data, and sending the data to the device, as drafted, is a process, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting ‘a processor’ and ‘device’, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the ‘processor’ language, acquire the operation data could be accomplished through a means of receiving data on paper and ‘generating’ a setting data could be accomplished through a means of annotating the data on paper. Also, the use of ‘device’ in the claim for receiving and sending data are recited in a high level of generality (i.e., as a generic device 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element of sending a usage information comprising data and the setting data to the electronic cigarette social device. The device is recited at a high-level of generality (i.e., as a device performing a generic computer function of receiving information from a computer processor) such that it amounts to no more than mere instructions to apply the exception using a generic computing component.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the of the abstract idea into a practical application, the additional element of using a device to receive the collected data and setting data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
In reference to claims 2 and 3, the claims further define the abstract idea that is present in the respective independent claim 1 and thus correspond to a mental process. The claims recite a location of a device and further data included in the collection of data. Describing a location and further defining a type of data collected do not amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
In reference to claims 4 and 5, the claims further define the abstract idea that is present in the respective independent claim 1 and thus correspond to a mental process. The claim recites a type of sensor, how it receives a gesture, determining a degree of satisfaction of the device based on the signal and further defines a type of sensor. The claim language does not amount to significantly more than the judicial exception. 
In reference to independent claims 6, recites similar limitations to those found in independent claim 1. Thus, the claim is rejected under similar rationale. The claim includes language that was not addressed in independent claim 1 which includes ‘analyze the usage information and generate an analysis report; generate a periodic sharing information according to the analysis report, and share the periodic sharing information to the social platform’. Generating a report from information collected does not amount to significantly more than the judicial exception. 
In reference to dependent claim 7, the claim recites data further comprises a location of use of the electronic cigarette device however describing the data does not amount to significantly more than the judicial exception. 
In reference to dependent claim 8 and 9, the claim recites determining whether the usage information is sharable according to the setting data and determining whether the electronic cigarette device is in use according to the time of usage wherein the first sharing information is generated when the electronic cigarette device is in use. The determining steps can be carried out as a mental process and thus do not amount to significantly more than the judicial exception. 
In reference to dependent claim 10, the claim further defines the type of data included in the evaluation data however the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
In reference to dependent claim 11, the claim describes a generic device including a display, processor, used to generate the evaluation data. The claim does not include additional elements that are sufficient 
In reference to dependent claim 12, the claim recites similar language to claim 6. Therefore, the claim is rejected under similar rationale. 
In reference to dependent claim 13, the claim recites data further comprises a location of use of the electronic cigarette device however describing the data does not amount to significantly more than the judicial exception. 
In reference to dependent claim 14 and 15, the claim recites determining whether the usage information is sharable according to the setting data and determining whether the electronic cigarette device is in use according to the time of usage wherein the first sharing information is generated when the electronic cigarette device is in use. The determining steps can be carried out as a mental process and thus do not amount to significantly more than the judicial exception. 




 




Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang, PGPub. 2015/0288468 filed (10/29/2014) in view of Vick et al., PGPub. 2017/0196270 filed (3/20/2017) in further view of Kanaput et al., PGPub. 2011/0066503 filed (12/2/2010).
In reference to independent claim 1, Xiang teaches:
	a communication unit configured to communicate with an electronic cigarette social device directly or through a communication device (Xiang, para. [0049]) each of the electronic cigarettes comprises an information sending module and an information receiving module which uses Bluetooth or WIFI to communicate. 
	a sensor unit configured to collect an operation data of the electronic cigarette device, the operation data comprising time of usage (Xiang, para. [0021, 0057-0060]) the user’s trigger mode can be triggering a key input signal by an input module of the electronic cigarette or generating a smoking signal by a smoking sensor of the electronic cigarette and in response to the trigger the device sends or receives collected data. Further, when the device is within specific range a sensor unit is configured to 
The reference fails to explicitly state operation data comprising ‘time of usage’. 
The reference to Vick teaches (Vick, para. [0077 and figure 4]) information collected during the use of the e-cigarette may be presented to the user and more specifically the reference may collect cigarette usage as it relates to time. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Xiang which teaches information collection methods from an e-cigarette device with the reference to Vick which teaches a similar information collection method but specifically teaches ‘time usage’ as it relates to e-cigarette usage since it would have provided the added benefit of having relevant user data and thus providing better understanding of user habits shared between users.
	at least one processor; and at least one storage device storing one or more programs, when executed by the processor, the one or more programs cause the processor to (Xiang, para. [0035]) Each of the electronic cigarettes further comprises a microprocessor, a display module, a storage module, and prompt module.
	acquire the operation data of the electronic cigarette device (Xiang, para. [0057-0059]) the collected information is received in multiple ways through sensors, real time detecting, and manually based upon different configurations. 
	generate a setting data for setting whether the operation data is sharable according to the operation data; and send a usage information comprising the operation data and the setting to the electronic cigarette social device (Xiang, para. [0051 and 0057-0061] A means of determining a specific range as it relates to a communication range of two distinct e-cigarette devices and further discloses specific settings as they relate to how to trigger sharing of content between devices through specific smoke sensors detected. The reference to Xiang in view of Vick fail to explicitly state sending the setting 
In reference to dependent claim 2, Xiang teaches:
	Wherein the electronic cigarette device further comprises a GPS unit for acquiring a location of use of the electronic cigarette device, and the operation data further comprises the location of use (Xiang, para. [0021]) The reference describes the exchange of information from different devices however the reference fails to explicitly teach GPS location data. The reference to Vick teaches (para. [0077-0079] synching the e-cigarette with an application of an IPhone and determining the location of the device to perform different tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the information exchange methods of Xiang which discloses different types of information retrieval with the reference to Vick which also determines specific information to be shared with other devices such as location information since it would have increased the potential of establishing connections with other users.
In reference to dependent claim 3, Xiang teaches:
	Wherein the usage information further comprises an evaluate data, and the evaluate data comprises a type of liquid tobacco, a taste sensation thereof, a record of heating applied, and a degree of satisfaction (Xiang, para. [0040 and 0057] A means of utilizing statistical treatment for the electronic 
In reference to dependent claim 4, Xiang teaches:
	wherein the sensor unit is further configured to sense a pressing of a button on the electronic cigarette device, a shaking of the electronic cigarette device, or a gesture of the user, and send a sensing signal (Xiang, para. [0061]) the number of the smoking signal and the type of the electronic cigarette information contained in the data field of the request information or the broadcast information can be set through different amounts of activation of the smoking signal. 
wherein the one or more programs further cause the processor to: 
	evaluate the degree of satisfaction of the electronic cigarette device according to the sending signals sent by the sensor unit (Xiang, para. [0040 and 0057] A means of utilizing statistical treatment for the electronic cigarette information and further includes taste information and user assessing information as examples of electronic cigarette information. 
In reference to dependent claim 5, Xiang teaches:
	Wherein the sensor unit comprises at least one of an acceleration sensor, a gyro sensor, a pressure sensor, a temperature sensor, a displacement sensor, a current sensor, and a proximity sensor (Xiang, para. [0038 and 0094]) the smoking sensor is configured to receive a smoking signal and send the smoke signal to the microprocessor. The smoking sensor is a baroceptor or an airflow sensor.






Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang, PGPub. 20150288468 filed (10/29/2014) in view of Vick et al., PGPub. 2017/0196270 filed (3/20/2017).
In reference to independent claim 6, Xiang teaches:
	a communication unit configured to communicate with an electronic cigarette device directly or thought a communication device (Xiang, para. [0049]) each of the electronic  cigarettes comprises an information sending module and an information receiving module which uses Bluetooth or WIFI to communicate. 
receive, from the electronic cigarette device, a usage information comprising an operation data, the operation data comprising a time of usage (Xiang, para. [0021, 0057-0060]) the user’s trigger mode can be triggering a key input signal by an input module of the electronic cigarette or generating a smoking signal by a smoking sensor of the electronic cigarette and in response to the trigger the device sends or receives collected data. Further, when the device is within specific range a sensor unit is configured to collect data from the device. The reference further teaches different types of information 
The reference fails to explicitly state operation data comprising ‘time of usage’. 
The reference to Vick teaches (Vick, para. [0077 and figure 4]) information collected during the use of the e-cigarette may be presented to the user and more specifically the reference may collect cigarette usage as it relates to time. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Xiang which teaches information collection methods from an e-cigarette device with the reference to Vick which teaches a similar information collection method but specifically teaches ‘time usage’ as it relates to e-cigarette usage since it would have provided the added benefit of having relevant user data and thus providing better understanding of user habits shared between users.
generate a first sharing information according to the usage information, and share the first sharing information to a social platform; (Xiang, para. [0091]) the methods for implementing the information interaction between the electronic cigarettes comprise broadcast mode, one-to-one mode, one-to-many mode, and so on. The system provides a means of exchanging content to multiple devices of a social platform
analyze the usage information and generate an analysis report;
generate a periodic sharing information according to the analysis report, and share the periodic sharing information to the social platform (Xiang, para. [0040 and 0057] A means of utilizing statistical treatment for the electronic cigarette information and further includes taste information and user assessing information as examples of electronic cigarette information. The references to Xiang fails to explicitly teach generating an analysis report and generating periodic sharing information according to the analysis report and sharing the information to the social platform. However, the reference to Vick (Vick, para. [0077 through 0079]) discloses a means of generating an analysis report through the 
In reference to dependent claim 7, Xiang teaches:
	Wherein the operation data further comprises a location of use of the electronic cigarette device (Xiang, para. [0021]) The reference describes the exchange of information from different devices however the reference fails to explicitly teach GPS location data. The reference to Vick teaches (para. [0077-0079] synching the e-cigarette with an application of an IPhone and determining the location of the device to perform different tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the information exchange methods of Xiang which discloses different types of information retrieval with the reference to Vick which also determines specific information to be shared with other devices such as location information since it would have increased the potential of establishing connections with other users.
In reference to dependent claim 8, Xiang teaches:
	determine whether the usage information is shareable according to the setting data (Xiang, para. [0051 and 0057-0061] A means of determining a specific range as it relates to a communication range of two distinct e-cigarette devices and further discloses specific settings as they relate to how to trigger sharing of content between devices through specific smoke sensors detected.
	determine whether the electronic cigarette device is in use according to the time of usage, when the usage information is sharable (Xiang, para. [0057]) tobacco tar taste information can be obtained by 
	wherein the first sharing information is generated when the electronic cigarette device is in use (Xiang, para. [0057]) information can be obtained by real-time detecting thus a user would know the device is in use according to real-time data being exchanged. 
In reference to dependent claim 9, Xiang teaches:
	determine whether the usage information comprises an evaluation data, when it is determined that the electronic cigarette device is not being used (Xiang, para. [0040 and 0057] A means of utilizing statistical treatment for the electronic cigarette information and further includes taste information and user assessing information as examples of electronic cigarette information.
	generating a second sharing information according to the evaluation, and share the second sharing information to the social platform (Xiang, para. [0051]) a communication range is set up to share information based on the e-cigarette information retrieval wherein the information may be first, second, or third types of information based on a trigger. 
In reference to dependent claim 10, Xiang teaches:
	Wherein the usage information further comprises an evaluate data, and the evaluate data comprises a type of liquid tobacco, a taste sensation thereof, a record of heating applied, and a degree of satisfaction (Xiang, para. [0040 and 0057] A means of utilizing statistical treatment for the electronic cigarette information and further includes taste information and user assessing information as examples of electronic cigarette information. 
In reference to dependent claim 11, Xiang teaches:
	the electronic social device further comprises a display unit (Xiang, para. [0013]) storing the obtained electronic cigarette information, displaying the obtained electronic cigarette information.
control the display unit to display the periodic sharing information and the analysis report (Xiang, para. [0040 and 0057] A means of utilizing statistical treatment for the electronic cigarette information and further includes taste information and user assessing information as examples of electronic cigarette information. The references to Xiang and Vick fail to explicitly teach generating an analysis report and generating periodic sharing information according to the analysis report and sharing the information to the social platform. However, the reference to Vick (Vick, para. [0077 through 0079]) discloses a means of generating an analysis report through the received e-cigarette information and sharing the report with a social platform. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Xiang which teaches e-cigarette information exchanged between multiple devices and evaluating received information with the reference to Vick which similarly receives e-cigarette information retrieval and further includes a way to generate report graphs and sharing information from the report graph to a social network since this would have provided an added benefit of tracking relevant data related to habits of users in a social network.
In reference to independent claim 12, the claim recites similar language and limitations to those found in independent claim 6. Therefore, the claim is rejected under similar rationale.
In reference to dependent claim 13, Xiang teaches:
	wherein the electronic cigarette device further comprises a GPS unit for acquiring a location of use of the electronic cigarette device, and the operation data further comprises the location of use (Xiang, para. [0021]) The reference describes the exchange of information from different devices however the reference fails to explicitly teach GPS location data. The reference to Vick teaches (para. [0077-0079] synching the e-cigarette with an application of an IPhone and determining the location of the device to perform different tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the information exchange methods of 
In reference to dependent claim 14, Xiang teaches:
determine whether the usage information is shareable according to the setting data (Xiang, para. [0051 and 0057-0061] A means of determining a specific range as it relates to a communication range of two distinct e-cigarette devices and further discloses specific settings as they relate to how to trigger sharing of content between devices through specific smoke sensors detected.
	determine whether the electronic cigarette device is in use according to the time of usage, when the usage information is sharable (Xiang, para. [0057]) tobacco tar taste information can be obtained by real-time detecting thus a user would know the device is in use according to real-time data being exchanged. 
	wherein the first sharing information is generated when the electronic cigarette device is in use (Xiang, para. [0057]) information can be obtained by real-time detecting thus a user would know the device is in use according to real-time data being exchanged. 
In reference to dependent claim 15, Xiang teaches:
	determine whether the usage information comprises an evaluation data, when it is determined that the electronic cigarette device is not being used (Xiang, para. [0040 and 0057] A means of utilizing statistical treatment for the electronic cigarette information and further includes taste information and user assessing information as examples of electronic cigarette information.
	generating a second sharing information according to the evaluation, and share the second sharing information to the social platform (Xiang, para. [0051]) a communication range is set up to share information based on the e-cigarette information retrieval wherein the information may be first, second, or third types of information based on a trigger. 
In reference to dependent claim 16, Xiang teaches:
	wherein the sensor unit is further configured to sense a pressing of a button on the electronic cigarette device, a shaking of the electronic cigarette device, or a gesture of the user, and send a sensing signal (Xiang, para. [0061]) the number of the smoking signal and the type of the electronic cigarette information contained in the data field of the request information or the broadcast information can be set through different amounts of activation of the smoking signal. 
wherein the one or more programs further cause the processor to: 
	evaluate the degree of satisfaction of the electronic cigarette device according to the sending signals sent by the sensor unit (Xiang, para. [0040 and 0057] A means of utilizing statistical treatment for the electronic cigarette information and further includes taste information and user assessing information as examples of electronic cigarette information. 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178